Case 2:21-cv-01358-PA-SK Document 1 Filed 02/15/21 Page 1 of 6 Page ID #:1




 1   P. Kristofer Strojnik, SBN 242728
     Law Offices of Peter Strojnik
 2   pstrojnik@strojniklaw.com
 3   Esplanade Center III, Suite 700
     2415 East Camelback Road
 4   Phoenix, Arizona 85016
 5   415.450.0100 (tel.)

 6   Attorneys for Plaintiff
 7                              UNITED STATES DISTRICT COURT
 8
                              CENTRAL DISTRICT OF CALIFORNIA
 9
     THERESA BROOKE, a married woman
10
     dealing with her sole and separate claim,      Case No:
11
                             Plaintiff,             VERIFIED COMPLAINT
12
13   vs.                                            (JURY TRIAL DEMANDED)

14   PASADENA ROBLES ACQUISITION
     LLC, a Delaware limited liability company
15
     dba Hilton Pasadena,
16
                             Defendant.
17
18          Plaintiff Theresa Marie Brooke alleges:

19                                            PARTIES

20          1.      Plaintiff Theresa Brooke is a married woman. Plaintiff is legally disabled,

21   and is therefore a member of a protected class under the ADA, 42 U.S.C. § 12102(2),

22   the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq., the

23   California Unruh Civil Rights Act. Plaintiff ambulates with the aid of a wheelchair due

24   to the loss of a leg.

25          2.      Defendant, Pasadena Robles Acquisition LLC, owns and/or operates and

26   does business as the hotel Hilton Pasadena located at 168 South Los Robles Avenue in

27   Pasadena, California. Defendant’s hotel is a public accommodation pursuant to 42

28
Case 2:21-cv-01358-PA-SK Document 1 Filed 02/15/21 Page 2 of 6 Page ID #:2




 1   U.S.C. § 12181(7)(A), which offers public lodging services. On information and belief,
 2   Defendant’s hotel was built or renovated after March 15, 2012.
 3                                          JURISDICTION
 4          3.      Jurisdiction in this Court is proper pursuant to 28 U.S.C. §§ 1331 and 42
 5   U.S.C. § 12188.
 6          4.      Plaintiff’s claims asserted herein arose in this judicial district and
 7   Defendant does substantial business in this judicial district.
 8          5.      Venue in this judicial district is proper under 28 U.S.C. § 1391(b) and (c)
 9   in that this is the judicial district in which a substantial part of the acts and omissions
10   giving rise to the claims occurred.
11                                          ALLEGATIONS
12          6.      Plaintiff alleges that Defendant’s hotel does not have an access aisle at the
13   passenger loading zone adjacent to the hotel lobby in violation of Section 503 of the
14   2010 Standards.
15          7.      Plaintiff formerly worked in the hospitality industry and her husband
16   works in the travel industry. She and her husband are avid travelers to California for
17   purposes of leisure travel and to “test” whether various hotels comply with disability
18   access laws.
19          8.      Plaintiff and her husband traveled to the Pasadena area in early February
20   of this year for purposes of leisure and to test accessibility at local hotels in anticipation
21   of a further month-long trip to Pasadena area in June of this year.
22          9.      During this trip, Plaintiff personally visited Defendant’s hotel.
23   Defendant’s hotel has a passenger loading zone because the pickup and dropoff area
24   directly outside of the lobby is designed and intended as a loading zone.
25          10.     While at Defendant’s hotel, she discovered that Defendant’s hotel has a
26   barrier to entry, which is that the passenger loading zone does not have an access aisle.
27   The requirement of an access aisle at a passenger loading zone relates to Plaintiff’s
28   disability of not having one leg and being forced to use a wheelchair because access


                                                 2
Case 2:21-cv-01358-PA-SK Document 1 Filed 02/15/21 Page 3 of 6 Page ID #:3




 1   aisles are required so persons in a wheelchair can maneuver without threat of danger
 2   from other vehicles and without other encumbrances blocking their pathway.
 3          11.     Plaintiff gained actual and personal knowledge of a barrier while visiting
 4   Defendant’s hotel, and as a result, she was deterred from entering the hotel. She will not
 5   re-visit the hotel until notice is provided of remediation. Returning would be futile, and
 6   since she will not return until remediation is provided, a repeat of the injury is not
 7   possible. She is hopeful that by the time she returns in June of this year, Defendant’s
 8   hotel will have removed the barrier so that she can freely and equally enter the hotel
 9   during that trip.
10          12.     An illustration of a correct access aisle is provided below:
11
12
13
14
15
16
17
            13.     The following photograph shows what a correct access aisle (arrow
18
     pointing to it) looks like:
19
20
21
22
23
24
25
26
27
28


                                                3
Case 2:21-cv-01358-PA-SK Document 1 Filed 02/15/21 Page 4 of 6 Page ID #:4




 1
            14.    Defendant’s hotel passenger loading zone does not have the access aisle
 2
     depicted in the illustration and photograph in Paragraphs 12 and 13 above. Plaintiff has
 3
     documented the violation.
 4
            15.    Should Defendant provide an access aisle prior to Plaintiff’s June trip to
 5
     Pasadena area, she will return to the hotel and access the hotel as other able-bodied
 6
     patrons are able to do.
 7
            16.    It is readily achievable to modify the hotel to provide an access aisle.
 8
     Provision of an access aisle is extremely inexpensive.
 9
            17.    Without injunctive relief, Plaintiff and others will continue to be unable to
10
     independently use Defendant’s hotel in violation of her rights under the ADA.
11
                                     FIRST CAUSE OF ACTION
12
13          18.    Plaintiff incorporates all allegations heretofore set forth.

14          19.    Defendant has discriminated against Plaintiff and others in that it has

15   failed to make its public lodging services fully accessible to, and independently usable

16   by, individuals who are disabled in violation of 42 U.S.C. § 12182(a) and §

17   121282(b)(2)(iv) and the 2010 Standards, as described above.

18          20.    Defendant has discriminated against Plaintiff in that it has failed to

19   remove architectural barriers to make its lodging services fully accessible to, and

20   independently usable by individuals who are disabled in violation of 42 U.S.C.

21   §12182(b)(A)(iv) and the 2010 Standards, as described above. Compliance with the

22   2010 Standards would neither fundamentally alter the nature of Defendant’s lodging

23   services nor result in an undue burden to Defendant.

24          21.    In violation of the 2010 Standards, Defendant’s hotel passenger loading

25   zone does not have a disability access aisle as required by Section 503 of the Standards.

26          22.    Compliance with 42 U.S.C. § 12182(b)(2)(A)(iv) and the 2010 Standards,

27   as described above, is readily achievable by the Defendant. Id. Readily achievable

28


                                               4
Case 2:21-cv-01358-PA-SK Document 1 Filed 02/15/21 Page 5 of 6 Page ID #:5




 1   means that providing access is easily accomplishable without significant difficulty or
 2   expense.
 3          23.      Defendant’s conduct is ongoing, and Plaintiff invokes her statutory right
 4   to declaratory and injunctive relief, as well as costs and attorneys’ fees.
 5          24.      Without the requested injunctive relief, Defendant’s non-compliance with
 6   the ADA’s requirements that its passenger loading zone be fully accessible to, and
 7   independently useable by, disabled people is likely to recur.
 8          WHEREFORE, Plaintiff demands judgment against Defendant as follows:
 9                a. Declaratory Judgment that at the commencement of this action Defendant
                     was in violation of the specific requirements of Title III of the ADA
10                   described above, and the relevant implementing regulations of the ADA;
11
                  b. Permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §
12                   36.504(a) which directs Defendant to take all steps necessary to bring its
13                   passenger loading zone into full compliance with the requirements set
                     forth in the ADA;
14
                  c. Payment of costs and attorney’s fees;
15
16                d. Provision of whatever other relief the Court deems just, equitable and
                     appropriate.
17
                                      SECOND CAUSE OF ACTION
18
19          25.      Plaintiff realleges all allegations heretofore set forth.
20          26.      Defendant has violated the Unruh by denying Plaintiff equal access to its
21   public accommodation on the basis of her disability as outlined above.
22          27.      Unruh provides for declaratory and monetary relief to “aggrieved
23   persons” who suffer from discrimination on the basis of their disability.
24          28.      Plaintiff has been damaged by the Defendant’s non-compliance with
25   Unruh.
26          29.      Pursuant to Cal Civ. Code §52, Plaintiff is further entitled to such other
27   relief as the Court considers appropriate, including monetary damages in an amount of
28   $4,000.00, and not more.


                                                  5
Case 2:21-cv-01358-PA-SK Document 1 Filed 02/15/21 Page 6 of 6 Page ID #:6




 1          30.      Pursuant to Unruh, Plaintiff is entitled to attorney’s fees and costs in an
 2   amount to be proven at trial.
 3          WHEREFORE, Plaintiff demands judgment against Defendant as follows:
 4                a. Declaratory Judgment that at the commencement of this action Defendant
                     was in violation of the specific requirements of Unruh; and
 5
 6                b. Permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §
                     36.504(a) which directs Defendant to take all steps necessary to bring its
 7                   passenger loading zone into full compliance with the requirements set
 8                   forth in the ADA;

 9                c. Payment of costs and attorney’s fees;
10                d. Damages in the amount of $4,000.00, the statutory minimum, and not
11                   more; and

12                e. Provision of whatever other relief the Court deems just, equitable and
                     appropriate.
13
                                    DEMAND FOR JURY TRIAL
14
            Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby
15
     demands a jury trial on issues triable by a jury.
16
17
            RESPECTFULLY SUBMITTED this 15th day of February, 2021.
18
                                                /s/ P. Kristofer Strojnik
19                                              P. Kristofer Strojnik (242728)
20                                              Attorneys for Plaintiff

21                                          VERIFICATION
22
            I declare under penalty of perjury that the foregoing is true and correct.
23
                            DATED this 15th day of February, 2021.
24
25
26
27
28          Theresa Marie Brooke


                                                6
